10/22/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 21-0333


                                    DA 21-0333
                                 _________________

IN RE THE PARENTING OF:

R.T.C.,

TIMOTHY RAY CLARK,

             Petitioner and Appellee,                           ORDER

      and,

J’AIME COLLEEN O’NEILL,

             Respondent and Appellant.
                               _________________

      Pursuant to Appellant’s motion for extension of time and good cause appearing,
      IT IS HEREBY ORDERED that Appellant’s opening brief shall be filed on or
before October 29, 2021.
      No further extensions will be granted.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                              October 22 2021